UNITED STATES DISTRICT COURTISOD TAERN DISTRICT BE NEWYORK (aliens): MICHAEL FAILLACE 8

ASSOCIATES, P.C. - 2371

 

GUSTAVO A PENATE ETAL Index #: 1:19-CV-08767-VEC
Plaintiff(s)
-aqainst- Date Filed:
DBTG CHAMBERS LLC ETAL AFFIDAVIT OF SERVICE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

KELVI A FRIAS BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY
TO THIS ACTION AND OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE
OF NEW YORK.

That on December 11, 2019 at 11:27 AM at

 

285 MOTT STREET, APT. B25
NEW YORK, NY 10012

deponent served the within true copy/copies of the SUMMONS IN A CIVIL ACTION AND
COMPLAINT, NOTICE OF INTENTION TO ENFORCE LIMITED LIABILITY COMPANY
MEMBER LIABILITY FOR SERVICES RENDERED on JOSEPH CIRIELLO, the
defendant/respondent therein named,

AFFIXING by affixing a true copy/copies of each to the door of said premises, which is the defendant's/respondent's dwelling

TO DOOR house/usual place of abode within the state. Deponent was unable, with due diligence to find.the defendant/respondent . -
or a person of suitable age and discretion, thereat, having made attempt(s) on:
December 3, 2019 AT 9:39 PM December 4, 2019 AT 10:11 AM
December 5, 2019 AT 9:35 PM December 11, 2019 AT 11:27 AM

MAILING Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the

defendant/respondent at the defendant's/respondent's last known residence at

285 MOTT STREET, APT. B25
NEW YORK, NY 10012

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United
States Postal Service within New York State on December 11, 2019 by REGULAR FIRST CLASS MAIL in an
envelope marked PERSONAL & CONFIDENTIAL and not indicating on the outside envelope thereof, by return
address or otherwise that the communication is from an attorney or concerns an action against the party to be
served.

Sworn to me on: December 11, 2019

 

 

Linda Forman a i. °* Robin Forman ’ Gotham Process Inc.

— .
Notary Public, State of New York . Notary Public, State of New York 299 Broadway UL KELVI A FRIAS
No. 01F05031305 No. 01F08125415 New York NY 10007 .
Qualified in New York County Qualified in New York County License #: 1232446

Commission Expires August 1, 2022 Commission Expires April 18, 2021 Docket #: *1140397*
